CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                        DATE: NOVEMBER 20, 2015
                                                                                       FILED IN
                                                14thTRIAL
  FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY   COURT COURT
                                                           OF APPEALS
                                                    HOUSTON, TEXAS
                            CLERK
                                                                            11/23/2015 9:02:00 AM
                                                                            CHRISTOPHER
Note to trial court clerk: You are expected to file the clerk’s record by the               A. PRINE
                                                                              original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                  Appellate Case Number 14-15-00830-CV
                  Trial Court Case Number: 2014-17466____________________________
       Trial Court Number           11th      District Court
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

  X      The clerk’s record will not be filed by the original due date. (Please state reasons bel ow)
         Reason(s): After reviewing the Appellant’s Attorney request for clerks record it is
         determined that the clerk’s record Estimated Cost is around $4000.00; Appellant’s
         Attorney has made payment arrangement in the amount of $3200.00 the requested
         deposit amount; the clerks record is being prepared at this time;

         I believe I can file the clerk’s record by _12-2-15      and I request 10 days extension.

         Appellant has not made payment arrangements.
         Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.

                                                               CHRIS DANIEL,
                                                               CLERK DISTRICT COURT,
                                                               HARRIS COUNTY, TEXAS


                                                               BY: /s/ PHYLLIS WASHINGTON
                                                                       PHYLLIS WASHINGTON, DEPUTY




District Clerk’s LetterOnReceipt NOAatt.wpd
                                                          October 13, 2015

Katherine D. Mackillop, TBN #10288450
Norton Rose Fulbright US LLP
1301 McKinney Ste 5100
Houston, Tx 77010
Ph: 713-651-5151
Fx: 713-651-5246

                                                    Sent Via: Fax Only

Re: Cause 2014-17466; BP Amoco Exploration (In Amenas) Limited v Rene Buttaccio, Et Al in the 11 th Judicial
District Court of Harris County, Texas.

Dear Attorney Mackillop:

We have received your notice of appeal in the above referenced case. We are informing you in order for us to prepare,
certify and timely file the clerk’s record with the appellate court that you must be in accordance with rule (35.3) of the
Texas Rules of Appellate Procedure which states:

(a) (2) The party responsible for paying for the preparation of the clerk’s record has paid the clerk’s fee, has made
    satisfactory arrangements with the clerk to pay the fee, or is entitled to appeal without paying the fee.

The estimated cost of the clerk’s record is $ 3200.00. We are requesting a deposit/payment of $2000.00 before
proceeding in preparing the clerk’s record. After further review of your 26 pages designation of clerks record filed
with the trial court on September 30, 2015; I found that the estimated cost of the documents you are requesting exceeds
the $500.00 limit therefore, I have no other choice but to request advanced payment before the full preparation of your
clerks record; Note: *As well I noticed in your trial court case file that there are several documents enclosed “under
sealing order” therefore, those documents will not be included in your clerks record at this time; you will need to
obtain an order signed by the trial court allowing these items be included within your clerks record under seal;
You may remit your payment in the form of a money order or cashier’s check, payable to Chris Daniel, District Clerk by
mailing to:
                        Attn: Civil / Family Post Trial
                        P.O. Box 4651
                        Houston, TX 77210-4651

*special note please review
                                                       CHRIS DANIEL,
                                                        CLERK DISTRICT COURT,
                                                        HARRIS COUNTY, TEXAS

                                                       BY:   /s/ PHYLLIS WASHINGTON
                                                                 PHYLLIS WASHINGTON, DEPUTY